Title: To Benjamin Franklin from Louis-Daniel Martin, 11 August 1777
From: Martin, Louis-Daniel
To: Franklin, Benjamin


Monsieur
A La flotte Isle de ré le 11 aouest 1777
Comme Lieutenant du sinquaime Bataillon continental de La Caroline du Sud colonel Isaac huger, sous commandement du B: General Robet howe et en Vertu de sa permitions du 29 maÿ dernier je me suis enbarqué le meme jour sur le navire francois La Junon de la martinique capitaine ch. mare [?] du havre de grasse et mis en mer sullemant le 24 juin aÿant chaque jour decendu a terre.
Enpressé a remplir mon devoire autant qu’il et en moi j’ai l’honneur de vous informer monsieur de mon arivée depuis deux jours apres cinquante jours de traversée sans avoir fait aucune rencontre que trois vaisseau ferancois en croisier a travers l’isle dieu.
Mon colonel m’aÿant recomandé monsieur de vous instruire de mon voÿage qui a pour But le Traittement d’une phistule qui me fait Beaucoup souffrire je vai me resoudré a tout ce qui sera necessaire pour acceler mon retablisemant et celuÿ de mon retour pour lequel je sui chargé monsieur de recevoire les ordres que voüs auriéz a me donner. J’aurais donc l’avantage de vous prevenir du momant de ma convalaisance afin de me conformer a ce qu’il vous plaira de me presecrire.
Monsieur Le presidant Rodelet m’a aussÿ prescrit monsieur d’avoire l’honneur de vous ecrire et m’a chargé d’etre a vos ordre pour les cas ou Vous jugeriées avoirs bisoin de moi.
Etant ici dant le Sin de ma famille j’espere que mon Retablissemant ne peut qu’ên etre d’autant plus prompt et etre Libre de me rendre sous Les drapeaux du Congré et a vos ordre monsieur. Je sui avec Respec Monsieur Votre Tres humble et Tres obeisant serviteur
Lieutenant Martindu 5quaime Batallion Sud Carolina
 
Addressed: A son Excellence / Monsieur Le Docteur / franklein / à Paris
Notation: Martin 11. Aout 1777.
